COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                 NO. 2-08-359-CR


JOHN W AYNE JENKINS                                                    APPELLANT

                                            V.

THE STATE OF TEXAS                                                           STATE

                                        ------------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant John W ayne Jenkins pled guilty on November 19, 2007, to one

count of aggravated assault with a deadly weapon pursuant to a plea bargain. The

trial court suspended imposition of Appellant’s sentence pending five years’

community supervision.      One condition of Appellant’s community supervision

prohibited him from contacting Kim Jenkins without permission from the court or

community supervision officers. The State filed a Petition to Proceed to Adjudication

on January 23, 2008, alleging Appellant failed to pay the required court costs, fine,



      1
           See Tex. R. App. P. 47.4.
crime stopper’s fee, and attorney’s fees due in December 2007. By amended

petition, the State subsequently added allegations of improper contact with Kim

Jenkins. The trial court conducted a hearing on October 10, 2008, found Appellant

violated the terms of his community supervision by directly or indirectly contacting

Kim Jenkins, adjudicated Appellant guilty of aggravated assault with a deadly

weapon, and sentenced Appellant to twelve years’ confinement. Appellant filed his

notice of appeal the same day.

      Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of the motion. In the brief, counsel averred that, in

his professional opinion, this appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by

presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds for appeal. 2 W e gave Appellant an opportunity to file a pro se

brief, and Appellant filed a letter and pro se brief that collectively raise two points. 3

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record. See Stafford

v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W .2d



      2
        Counsel presented eight “potential” issues but explained that each
potential issue, in counsel’s opinion, is without merit or was not preserved.
      3
         Appellant contends that he received ineffective assistance of counsel and
that the trial court improperly admitted two letters into evidence at his revocation
hearing.

                                            2
920, 922–23 (Tex. App.—Fort W orth 1995, no pet.). Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

      W e have carefully reviewed counsel’s brief, Appellant’s letter and brief, and

the appellate record. W e agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support any appeal.

See Bledsoe v. State, 178 S.W .3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                             PER CURIAM

PANEL: GARDNER, DAUPHINOT, and W ALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 19, 2009




                                         3